UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7066


MICHAEL JERMAINE MOORE,

                Plaintiff - Appellant,

          v.

ROBERT A. DRYDEN, P.A.,

                Defendant – Appellee,

          and

PRINCE WILLIAM COUNTY JAIL MEDICAL DEPARTMENT; COLONEL
MEDLETUS; DOCTOR DALKENG; NURSE MOHAMED; OFFICER SIMPSON,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:12-cv-00760-CMH-TCB)


Submitted:   November 20, 2014              Decided:   November 21, 2014


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Jermaine Moore, Appellant Pro Se.       John J. Brandt,
Camille Elizabeth Shora, WILSON ELSER MOSKOWITZ EDELMAN & DICKER
LLP, McLean, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Michael    Jermaine   Moore    appeals   the    district    court’s

order denying relief on his 42 U.S.C. § 1983 (2012) complaint.

We   have    reviewed    the   record   and   find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See Moore v. Prince William Cnty. Med. Dep’t, No. 1:12-

cv-00760-CMH-TCB (E.D. Va. July 8, 2014).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                        3